DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group 1, readable on claims 1-18, in the reply filed on 05/10/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Objections
Claim 8 is objected to because of the following informalities: 
In claim 7, line 3, “the output lines on the corresponding column” should be “the output lines on the corresponding column”
In claim 8, line 2, “the output lines” should be “the output lines on the corresponding column”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-8 and 10-18 (Yamasaki: i.e. differential amplifier circuit 30 – fig.1, paras. 0028-0029) are rejected under 35 U.S.C. 103 as being unpatentable over Yamasaki et al. (US 20170078603) and in view of Saito et al. (US 20130026343).

	Regarding claim 1, Yamasaki teaches a photoelectric conversion device (Yamasaki: i.e. a photoelectric convertor – figs. 1-6, para. 0027) comprising: 
a semiconductor substrate (Yamasaki: i.e. semiconductor substrate – fig. 1, para. 0027) including a pixel well region (Yamasaki: i.e. pixel well region 101 – fig. 1, para. 0027) and a peripheral well region (Yamasaki: i.e. peripheral well region 100 – fig. 1, para. 0027); 
a pixel ground line (Yamasaki: i.e. pixel ground wiring 51– fig. 1, para. 0027) arranged above the pixel well region (Yamasaki: i.e. pixel ground wiring 51, peripheral well region 100 – fig. 1, para. 0027); 
a pixel well contact (Yamasaki: i.e. pixel well contacts 42 – fig. 1, para. 0027) connected between the pixel ground line and the pixel well region (Yamasaki: i.e. pixel well contacts 42, pixel ground wiring 51, pixel well region 101 – fig. 1, para. 0030); 
a plurality of pixels (Yamasaki: i.e. a plurality of pixels 10 – fig. 1, para. 0027) arranged to form a plurality of columns (Yamasaki: i.e. a plurality of pixels 10 are two-dimensionally arranged therein in a row direction and in a column direction – fig. 1, para. 0027) in the pixel well region and each configured to output a pixel signal (Yamasaki: i.e. each pixel 10 includes a photoelectric convertor and an amplifier unit configured to output a signal based on charge generated by the photoelectric convertor – fig. 1, para. 0027) in accordance with a light amount of incident light (Yamasaki: i.e. a signal depending on light is outputted from each pixel 10 – fig. 1, para. 0027); 
a reference signal generation circuit (Yamasaki: i.e. hold capacitor 200, switch transistor 300, hold capacitor 200 and switch transistor 300 form a reference signal circuit, reference signal Vref, peripheral circuit control unit 71 – fig. 1, paras. 0028-0029) arranged in the peripheral well region (Yamasaki: i.e. peripheral well region 100 - fig. 1, para. 0027) and configured to generate a reference signal (Yamasaki: i.e. reference signal Vref – fig. 1, paras. 0029); and 
a plurality of comparator units (Yamasaki: i.e. differential amplifier circuit 30 – fig.1, paras. 0028-0029) arranged in the peripheral well region (Yamasaki: i.e. peripheral well region 100 – fig.1, para. 0028), provided to corresponding ones of the plurality of columns (Yamasaki: i.e. columns – fig. 1, para. 0028), and each configured to receive the pixel signal from the pixels on a corresponding column and the reference signal (Yamasaki: i.e. non-inverting input terminal (+), inverting input terminal (-), vertical signal lines 20 formed for columns and are input to the inverting input terminal (-), hold capacitor 200 and reference signal Vref are inputted to non-inverting input terminal (+) - fig. 1, paras. 0028-0029), wherein each of the plurality of comparator units includes 
a comparator (Yamasaki: i.e. differential amplifier circuit 30 – fig.1, paras. 0028-0029) having a first input node that receives the pixel signal (Yamasaki: i.e. non-inverting input terminal (+), inverting input terminal (-), vertical signal lines 20 formed for columns and are input to the inverting input terminal (-), hold capacitor 200 and reference signal Vref are inputted to non-inverting input terminal (+) - fig. 1, paras. 0028-0029) and a second input node that receives the reference signal (Yamasaki: i.e. non-inverting input terminal (+), inverting input terminal (-), vertical signal lines 20 formed for columns and are input to the inverting input terminal (-), hold capacitor 200 and reference signal Vref are inputted to non-inverting input terminal (+) - fig. 1, paras. 0028-0029), 
a first capacitor unit (Yamasaki: i.e. hold capacitor 200 – fig. 1, para. 0028) connected between the reference signal generation circuit and the second input node (Yamasaki: i.e. hold capacitor 200 – fig. 1, para. 0028), and …
However, Yamasaki does not teach having a predetermined amplitude, a second capacitor unit connected between the second input node and the pixel ground line.  
Also in the same field of endeavor, Saito et al. (US 20130026343) discloses the following claim limitations: having a predetermined amplitude (Saito: i.e. ramp signal RMP – figs. 4, 7) a second capacitor unit (Saito: i.e. capacitor C21-C23, C50-C52, C60-C61 – figs. 2, 5-6, paras. 0025-0028, 0035-0037, 0039-0041) connected between the second input node and the pixel ground line (Saito: i.e. capacitor C21-C23, C50-C52, C60-C61 – figs. 2, 5-6, paras. 0025-0028, 0035-0037, 0039-0041).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing to use Image Pick-up System, as disclosed by Yamasaki, and further incorporate having a predetermined amplitude, a second capacitor unit connected between the second input node and the pixel ground line, as taught by Saito, for the benefit of adjusting the slope of the ramp signal output from the reference signal generating unit (Saito: para. 0041).

	Regarding claim 2, Yamasaki and Saito teach the photoelectric conversion device according to claim 1, wherein 
the pixel ground line extends above the peripheral well region (Yamasaki: i.e. pixel ground wiring 51, peripheral well region 100 – fig. 1) and is connected (Yamasaki: i.e. pixel well contacts 42, plurality of peripheral well contacts 43 – fig. 1, para. 0030) to the second capacitor unit (Saito: figs. 2, 6, paras. 0040-0041) in a region overlapping the peripheral well region (Yamasaki: i.e. plurality of peripheral well contacts 43 configured to connect the peripheral well region 100 and the peripheral ground wiring 50, pixel ground wiring 51 is electrically connected to the peripheral ground wiring 51 are connected via a ground connecting part 52 - fig. 1, para. 0030); Saito: comparing units 3 - figs. 1, 2, 6).  
The same motivation for claim 2 is applied as above for claim 1.

	Regarding claim 3, the above combination teaches the photoelectric conversion device according to claim 1, wherein 
the second capacitor unit includes at least one series-connected component of a first capacitor element (Saito: i.e. capacitor C21-C23, C50-C52, C60-C61 – figs. 2, 5-6, paras. 0025-0028, 0035-0037, 0039-0041) and a first switch (Saito: i.e. switches 24, 25, 62, 63 – figs. 2, 6).  
The same motivation for claim 3 is applied as above for claim 1.

	Regarding claim 4, the above combination teaches the photoelectric conversion device according to claim 3, wherein 
the second capacitor unit includes a plurality of series-connected components of the first capacitor element (Saito: figs. 2, 6) and the first switch (Saito: i.e. switches 24, 25, 62, 63 – figs. 2, 6) in parallel (Saito: figs. 2, 6).  
The same motivation for claim 4 is applied as above for claim 1.

	Regarding claim 5, the above combination teaches the photoelectric conversion device according to claim 3 further comprising 
a control circuit (Saito: i.e. reference signal generating circuit 4 -fig. 1) that switches (Saito: i.e. switches 24, 25, 62, 63 – figs. 2, 6) an amplitude of the reference signal input (Saito: i.e. adjusting the slope of a ramp signal – figs. 4, 7) to the second input node (Saito: i.e. reference signal slope converting circuit is connected between the output terminal of the reference signal generating circuit 4 and the second input terminal of the differential input comparator 20 – figs. 2, 6, para. 0027) by controlling a connection state of the first switch (Saito: i.e. input capacitor C21, capacitors C22 and C23 for adjusting the slope of the ramp signal, and switches 24 and 25 respectively for performing connection control for the capacitors C22 and C23, switches 62-63, MOS transistors 53 and 54 – figs. 2, 5, 6, paras. 0025, 0027).  
The same motivation for claim 5 is applied as above for claim 1.

	Regarding claim 6, the above combination teaches the photoelectric conversion device according to claim 1 further comprising 
a plurality of output lines each arranged on corresponding ones of the plurality of columns (Yamasaki: i.e. vertical signal lines 20 – fig. 1), wherein 
the pixel signal from the pixels on a corresponding column is output to each of the plurality of output lines (Yamasaki: i.e. plurality of pixels 10 in the same column are input to the inverting input terminal (−) via corresponding one of a plurality of vertical signal lines 20 formed for the columns – fig. 1, para. 0028), wherein 
each of the plurality of comparator units further includes a third capacitor unit (Saito: i.e. capacitor C21-C23, C50-C52, C60-C61 – figs. 2, 5-6, paras. 0025-0028, 0035-0037, 0039-0041) connected between each of the output lines on a corresponding column and the first input node (Saito: figs. 2, 5-6).  
The same motivation for claim 6 is applied as above for claim 1.

	Regarding claim 7, the above combination teaches the photoelectric conversion device according to claim 6, wherein 
each of the plurality of comparator units further includes a sample-hold unit (Yamasaki: i.e. hold capacitor 200, switch transistor 300 - fig. 1; Saito: figs. 2, 5-6) provided between each of the output lines on a corresponding column (Yamasaki: i.e. vertical signal lines 20 formed for the columns - fig. 1, para. 0028) and the third capacitor unit (Yamasaki: i.e. hold capacitor 200, switch transistor 300 - fig. 1; Saito: figs. 2, 5-6).  
The same motivation for claim 7 is applied as above for claim 1.

	Regarding claim 8, the above combination teaches the photoelectric conversion device according to claim 7, wherein the sample-hold unit includes 
a second switch (Saito: i.e. switches 24 and 25, switches 62-63, MOS transistors 53 and 54 – figs. 2, 5-6) connected between the output line and the third capacitor unit (Saito: figs. 2, 5-6) and a fourth capacitor unit connected between the pixel ground line and a - 35 -10195804US01connection node between the second switch and the third capacitor unit (Saito: figs. 2, 5-6).  
The same motivation for claim 8 is applied as above for claim 1.

	Regarding claim 10, Yamasaki and Saito teach the photoelectric conversion device according to claim 1, wherein 
a ground terminal (Yamasaki: i.e. ground connecting part 52 – fig. 1) of the reference signal generation circuit is connected to the pixel ground line (Yamasaki: i.e. plurality of peripheral well contacts 43 configured to connect the peripheral well region 100 and the peripheral ground wiring 50, pixel ground wiring 51 is electrically connected to the peripheral ground wiring 51 and is connected via a ground connecting part 52 - fig. 1, para. 0030).  
The same motivation for claim 10 is applied as above for claim 1.

	Regarding claim 11, the above combination teaches the photoelectric conversion device according to claim 1, wherein 
the pixel ground line extends in a direction along the plurality of columns (Yamasaki: i.e. a plurality of pixels 10 are two-dimensionally arranged therein in a row direction and in a column direction, vertical signal lines 20 formed for the columns - fig. 1, paras. 0027-0028).  

	Regarding claim 12, the above combination teaches the photoelectric conversion device according to claim 1, wherein the pixel ground line is provided to corresponding ones of the plurality of columns (Yamasaki: fig. 1).  

	Regarding claim 13, the above combination teaches the photoelectric conversion device according to claim 1, wherein the reference signal is a ramp signal (Saito: i.e. ramp signal RMP – fig. 7, para. 0041-0044) whose signal level changes with a lapse of time (Saito: figs. 4, 7).  
The same motivation for claim 13 is applied as above for claim 1.

	Regarding claim 14, the above combination teaches the photoelectric conversion device according to claim 1 further comprising:
a peripheral ground line arranged above the peripheral well region (Yamasaki: i.e. peripheral ground wiring 50 – fig 1); and 
a pixel well contact connected between the peripheral ground line and the peripheral well region (Yamasaki: i.e. plurality of peripheral well contacts 43 configured to connect the peripheral well region 100 and the peripheral ground wiring 50, pixel ground wiring 51 is electrically connected to the peripheral ground wiring 51 are connected via a ground connecting part 52 - fig. 1, para. 0030).  

	Regarding claim 15 the above combination teaches the photoelectric conversion device according to claim 1 further comprising: 
a counter circuit (Saito: i.e. counter circuit 6 – fig. 1) that starts a count operation in synchronization with output of - 36 -10195804US01the reference signal from the reference signal generation circuit (Saito: i.e. counter circuit 6, which is connected in common to the storing units 5 of the plurality of columns, performs a counting operation according to output of the ramp signal serving as the reference signal transferred from the reference signal generating circuit 4, and outputs a count value based on the counting operation – para. 0022); and 
a storage unit (Saito: i.e. storing unit 5 – fig. 1, para. 0022) provided to each of the plurality of columns (Saito: i.e. storing unit 5 – fig. 1, para. 0022) and configured to store (Saito: i.e. storing unit 5 stores the count value output from the counter circuit 6 as digital data at a time when the output potential of the corresponding comparing unit 3 is inverted – paras. 0022-0025), as digital data of the pixel signal (Saito: i.e. storing unit 5 stores the count value output from the counter circuit 6 as digital data at a time when the output potential of the corresponding comparing unit 3 is inverted – paras. 0022-0024), a count value indicated by a count signal output from the counter circuit in accordance with a result of comparison between the pixel signal and the reference signal performed by the comparator unit (Saito: i.e. storing unit 5 stores the count value output from the counter circuit 6 as digital data at a time when the output potential of the corresponding comparing unit 3 is inverted – para. 0022-0025).
The same motivation for claim 15 is applied as above for claim 1.

Regarding claim 16, the claim(s) recites analogous limitations to claim(s) 1 above, and is/are therefore rejected on the same premise.  With regards to further limitation a plurality of readout circuits (Yamasaki: i.e. plurality of differential amplifier circuits 30 reads a signal from a plurality of pixels 10 included in a column corresponding thereto with refence to a reference signal – fig.1, paras. 0028-0029), a differential amplifier circuit (Yamasaki: i.e. differential amplifier circuit 30 – fig.1, paras. 0028-0029)
The same motivation for claim 16 is applied as above for claim 1.

Regarding claim 17, the claim(s) recites analogous limitations to claim(s) 1 above, and is/are therefore rejected on the same premise.  With regards to further limitation a signal processing unit (Saito: i.e. signal processing circuit 9 – fig. 1, para.) that processes a signal output from the photoelectric conversion device (Saito: i.e. reference signal N, valid signal S of pixel signal, difference process of (S-N) is performed by the signal processing circuit 9 – fig. 1, para. 0023).
The same motivation for claim 17 is applied as above for claim 1.

Regarding claim 18, the claim(s) recites analogous limitations to claim(s) 1, 16, and 17 above, and is/are therefore rejected on the same premise.  

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATTIE I. YOUNG whose telephone number is 571-270-1049 and the fax phone number is (571)270-2049.  The examiner can normally be reached on MON – THU 7:30AM TO 5PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PATRICIA I YOUNG/Primary Examiner, Art Unit 2488
06/28/2022